Exhibit 10.1

DELCATH SYSTEMS, INC.

2009 STOCK INCENTIVE PLAN

(As amended and restated effective as of July 19, 2016)

SECTION 1 Purpose

The purpose of this Delcath Systems, Inc. 2009 Stock Incentive Plan is to
promote the interests of Delcath Systems, Inc. (the “Company”) and its
Subsidiaries through grants of awards to employees, directors and consultants in
order to (i) attract and retain employees, directors and consultants,
(ii) provide an additional incentive to each award holder to work to increase
the value of Delcath stock, and (iii) provide each award holder with a stake in
the future of Delcath that strengthens the mutuality of interests between such
award holder and Delcath’s shareholders. The Plan was originally effective as of
June 9, 2009 and amended and restated effective as of June 10, 2015, and has
been further amended and restated effective as of July 19, 2016, subject to
stockholder approval of this amended and restated Plan.

SECTION 2 Types of Awards

Awards under the Plan may be in the form of Stock Options, Stock Appreciation
Rights (SARs), Restricted Stock, Restricted Stock Units (RSUs), Other
Stock-Based Awards, and Cash Awards.

Awards may be free-standing or granted in tandem. If two awards are granted in
tandem, the award holder may exercise (or otherwise receive the benefit of) one
award only to the extent he or she relinquishes the tandem award.

SECTION 3 Definitions

“Beneficiary” means an award holder’s designated beneficiary or estate, as
determined under Section 16.

“Board” means the Board of Directors of Delcath.

“Cash Award” means an award granted under Section 13 of the Plan.

“Delcath” or the “Company” means Delcath Systems, Inc., a Delaware corporation,
and any successor to such corporation.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Committee” means (i) with respect to awards to Non-Employee Directors, the
entire Board; and (ii) with respect to all other awards, a committee of the
Board designated by the Board to administer this Plan and which shall consist of
at least two members of the Board, or if no such committee is appointed, the
entire Board.

“Consultant” means any individual, other than an Employee or Non-Employee
Director, who is engaged by Delcath or a Subsidiary to render services, other
than a person whose services are rendered in connection with capital-raising or
promoting or maintaining a market for Delcath securities.

“Employee” means an employee of Delcath or of any Subsidiary.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

 

1



--------------------------------------------------------------------------------

“Fair Market Value” of the Stock means (i) if the Stock is readily tradable on
an established securities market (within the meaning of Section 409A of the
Code), the closing price for a share of Stock on such exchange or market as is
determined by the Committee to be the primary market for the Stock on the date
in question, or if the date in question is not a trading day on such market, the
closing price on such exchange or market for the trading day immediately
preceding the day in question, and (ii) otherwise, such other price as the Board
determines is appropriate after taking into account the requirements of
Section 409A of the Code.

“Incentive Stock Option” or “ISO” means a Stock Option granted under the Plan
that both is designated as an ISO and qualifies as an incentive stock option
within the meaning of Section 422 of the Code.

“Non-Employee Director” means a member of the Board who is not an Employee.

“Non-Qualified Option” or “NQSO” means a Stock Option granted under the Plan
which either is designated as NQSO or does not qualify as an incentive stock
option within the meaning of Section 422 of the Code.

“Other Stock Based Award” means an award described in Section 12 of the Plan.

“Plan” means this Delcath Systems, Inc. 2009 Stock Incentive Plan, as amended
from time to time.

“Performance Award” means an award granted under Section 10, 11, 12, or 13 of
the Plan that meets the requirements of Section 14 of the Plan and is intended
to qualify as “performance-based compensation” under Section 162(m) of the Code.

“Performance Objectives” means objective measures of performance for earning an
award, which in the case of Performance Awards, shall be based on one or more of
the criteria specified in Section 14.2.

“Restricted Stock” means an award described in Section 10 of the Plan.

“Restricted Stock Unit” or “RSU” means an award described in Section 11 of the
Plan.

“Stock” means common stock of Delcath, par value one cent ($.01).

“Stock Appreciation Right” or “SAR” means an award described in Section 9 of the
Plan.

“Stock Option” means an Incentive Stock Option or a Non-Qualified Stock Option.

“Subsidiary” means any corporation, partnership, joint venture, or other entity
in which Delcath owns, directly or indirectly, 50% or more of the ownership
interests.

SECTION 4 Administration

4.1 The Plan shall be administered by the Committee.

The Committee shall have the following authority and discretion with respect to
awards under the Plan: to grant awards (subject to any limitations contained in
the Plan); to adopt, alter and repeal such administrative rules, guidelines and
practices governing the Plan as it shall deem advisable; to interpret the terms
and provisions of the Plan and any award granted under the Plan; to make all
factual and other determinations necessary or advisable for the administration
of the Plan; and to otherwise supervise the administration of the Plan. In
particular, and without limiting its authority and powers, the Committee shall
have the authority:

 

  (1) to determine whether and to what extent any award or combination of awards
will be granted hereunder and whether they will be Performance Awards;

 

  (2) to select the Employees, Non-Employee Directors, and Consultants to whom
awards will be granted;

 

  (3) to determine the number of shares of Stock to be covered by each award
granted hereunder subject to the limitations contained herein;

 

2



--------------------------------------------------------------------------------

  (4) to determine the terms and conditions of any award granted hereunder,
including, but not limited to, any vesting or other restrictions based on such
Performance Objectives, continued employment, and such other factors as the
Committee may establish, and to determine whether the Performance Objectives and
other terms and conditions of the award have been satisfied;

 

  (5) to determine the treatment of awards upon an award holder’s retirement,
disability, death, termination for cause or other termination of employment or
service;

 

  (6) to determine whether amounts equal to the amount of any dividends declared
with respect to the number of shares covered by an award (i) will be paid to the
award holder currently, or (ii) will be deferred and deemed to be reinvested or
otherwise credited to the award holder and paid at the date specified in the
award, or (iii) that the award holder has no rights with respect to such
dividends (in each case, subject to any restrictions imposed by Section 409A of
the Code);

 

  (7) to amend the terms of any award, prospectively or retroactively; provided
however that (i) no amendment shall impair the rights of the award holder with
respect to an outstanding award without his or her written consent; (ii) unless
approved by the stockholders, the Committee shall have no power to amend the
terms of outstanding Stock Options or SARs to reduce the option price or base
price of such awards or to cancel or surrender outstanding Stock Options or SARs
and grant substitute cash or other awards or Stock Options or SARs with a lower
option price or base price than the cancelled awards; and (iii) the Committee
shall consider the provisions of Section 409A of the Code prior to amending any
award;

 

  (8) to correct any defect, supply any omission, or reconcile any inconsistency
in the Plan or any award in the manner and to the extent it shall deem desirable
to carry out the purpose of the Plan;

 

  (9) to determine whether, to what extent, and under what circumstances Stock
and other amounts payable with respect to an award will be deferred either
automatically or at the election of an award holder, including providing for and
determining the amount (if any) of deemed earnings on any deferred amount during
any deferral period (in each case, subject to any restrictions imposed by
Section 409A of the Code);

 

  (10) to determine, pursuant to a formula or otherwise, the Fair Market Value
of the Stock on a given date; (11) subject to any restrictions imposed by
Section 409A of the Code, to provide that the shares of Stock received as a
result of an award shall be subject to a right of repurchase by the Company
and/or a right of first refusal, in each case subject to such terms and
conditions as the Committee may specify;

 

  (12) to adopt one or more sub-plans, consistent with the Plan, containing such
provisions as may be necessary or desirable to enable awards under the Plan to
comply with the laws of other jurisdictions and/or qualify for preferred tax
treatment under such laws;

 

  (13) to the extent permitted by law, to delegate to a committee of two or more
officers of the Company the authority to grant awards to Employees who are not
officers or directors of the Company for purposes of Section 16 of the
Securities Exchange Act of 1934; provided, however, that any such delegation
shall be set forth in a resolution of the Committee that specifies the total
number of shares as to which awards may be granted under such delegation and any
other limitations as may be imposed by the Committee; and

 

  (14) to delegate such administrative duties as it may deem advisable to one or
more of its members or to one or more employees or agents of the Company.

4.2 All determinations and interpretations made by the Committee pursuant to the
provisions of the Plan shall be final and binding on all persons, including the
Company and award holders.

4.3 The Committee may act by a majority of its members at a meeting (present in
person or by conference telephone), by unanimous written consent or by any other
method of director action then permitted under the General Corporation Law of
the State of Delaware.

 

3



--------------------------------------------------------------------------------

SECTION 5 Stock Subject to Plan

5.1 Subject to any adjustments made in accordance with Section 5.4, the total
number of shares of Stock that may be issued under the Plan shall not exceed the
sum of the following: (1) the 1,700,000 Share increase authorized by the Board
to be effective upon stockholder approval on July 19, 2016 (the “Stockholder
Approval Date”), plus (2) the number of Shares subject to outstanding awards
under the Plan as of the Stockholder Approval Date, plus (3) the number of
Shares remaining available for issuance under the Plan but not subject to
outstanding awards or previously exercised, vested or paid awards as of the
Stockholder Approval Date; provided that in no event shall the maximum aggregate
numbers of shares that may be issued or transferred under the Plan after the
Stockholder Approval Date exceed 3,206,250. No more than 3,206,250 shares may be
granted with respect to Incentive Stock Options (subject to adjustment as
provided in Section 5.4). Shares issued under the Plan may consist of authorized
but unissued shares or shares which have been issued and reacquired by the
Company. Shares of Stock subject to outstanding awards under the Plan shall be
available for subsequent issuance under the Plan to the extent those awards
expire or terminate for any reason prior to the issuance of the shares of Stock
subject to those awards. Unvested shares of Restricted Stock issued under the
Plan and subsequently forfeited shall be added back to the number of shares of
Stock reserved for issuance under the Plan and shall accordingly be available
for subsequent reissuance. Should the exercise price of a Stock Option be paid
with shares of Stock (whether through the withholding of a portion of the
otherwise issuable shares or through the delivery of already owned shares), then
the share reserve shall be reduced by the gross number of shares for which that
Stock Option is exercised, and not by the net number of shares issued under the
exercised Stock Option. Upon the exercise of any Stock Appreciation Right, the
share reserve shall be reduced by the gross number of shares as to which such
right is exercised and not the net number of shares issued upon such exercise.
If shares of Stock otherwise issuable under the Plan are withheld by the Company
in satisfaction of the withholding taxes incurred in connection with an award,
then the share reserve shall be reduced by the gross number of shares
deliverable under such award, calculated in each instance prior to any such
share withholding. The payment of any award in cash shall not count against the
share reserve, regardless of the original intent, structure or nature of such
award.

In connection with a merger or consolidation of an entity with the Company or
the acquisition by the Company or a Subsidiary of property or stock of an
entity, the Company may assume awards granted by such entity or grant Stock
Options or other awards in substitution for awards granted by such entity or an
affiliate thereof, and such assumed or substituted awards shall not count
against the share limit under this Plan.

5.2 [Reserved]

5.3 No individual shall be granted Stock Options, SARs, Restricted Stock, RSUs,
or Other Stock-Based Awards, or any combination thereof with respect to more
than 500,000 shares of Stock in any fiscal year (subject to adjustment as
provided in Section 5.4). The maximum Cash Award that may be paid to any
individual in any fiscal year (measured at the end of the performance period or
periods ending in the fiscal year, and without regard to increase in value of
the award during any deferral period) is $500,000.

5.4 In the event of a change in the outstanding stock of the Company (including
but not limited to changes in either the number of shares or the value of
shares) by reason of any stock split, reverse stock split, dividend or

 

4



--------------------------------------------------------------------------------

other distribution (whether in the form of shares, other securities or other
property, but not including regular cash dividends), extraordinary cash
dividend, recapitalization, merger in which the stockholders of the Company
immediately prior to the merger continue to own a majority of the voting
securities of the successor entity immediately after the merger, consolidation,
split-up, spin-off, reorganization, combination, repurchase or exchange of
shares or other securities, or other similar corporate transaction or event, if
the Committee shall determine in its sole discretion that, in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan, such transaction or event equitably requires an
adjustment in the aggregate number and/or class of shares of Stock available
under the Plan (including for this purpose the number of shares of Stock
available for issuance under the Plan) or in the number, class and/or price of
shares of Stock subject to outstanding Stock Options and/or outstanding awards),
such adjustment shall be made by the Committee and shall be conclusive and
binding for all purposes under the Plan. A participant holding an outstanding
award has a legal right to an adjustment that preserves without enlarging the
value of such award, with the terms and manner of such adjustment to be
determined by the Committee.

In addition, upon the dissolution or liquidation of the Company or upon any
reorganization, merger, or consolidation as a result of which the Company is not
the surviving corporation (or survives as a wholly-owned subsidiary of another
corporation), or upon a sale of substantially all the assets of the Company, the
Board or the Committee may take such action as it in its discretion deems
appropriate, subject to any limitations imposed by Section 409A of the Code, to
(i) accelerate the time when awards vest and/or may be exercised and/or may be
paid, (ii) cash out outstanding Stock Options and/or other awards at or
immediately prior to the date of such event, (iii) provide for the assumption of
outstanding Stock Options or other awards by surviving, successor or transferee
corporations or entities, (iv) provide that in lieu of shares of Stock, the
award recipient shall be entitled to receive the consideration he or she would
have received in such transaction in exchange for such shares of Stock (or the
Fair Market Value thereof in cash), and/or (v) provide that Stock Options and
SARs shall be exercisable for a period of at least 10 business days from the
date of receipt of a notice from the Company of such proposed event, following
the expiration of which period any unexercised Stock Options or SARs shall
terminate.

No fractional shares shall be issued or delivered under the Plan. The Board or
the Committee shall determine whether the value of fractional shares shall be
paid in cash or other property, or whether such fractional shares and any rights
thereto shall be cancelled without payment.

The Board’s or Committee’s determination as to which adjustments shall be made
under this Section 5.4 and the extent thereof shall be final, binding and
conclusive.

SECTION 6 Eligibility

Employees, Non-Employee Directors, and Consultants are eligible to be granted
awards under the Plan. In addition, awards may be granted to prospective
Employees, Non-Employee Directors, or Consultants but such awards shall not
become effective until the recipient’s commencement of employment or service
with the Company or Subsidiary. Incentive Stock Options may be granted only to
employees and prospective employees of the Company or of any parent corporation
or subsidiary of the Company (as those terms are defined in Section 424 of the
Code). The participants under the Plan shall be selected from time to time by
the Committee, in its sole discretion, from among those eligible.

SECTION 7 Vesting

Each Stock Option, SAR, award of Restricted Stock, RSU, or Other Stock-Based
Award will be subject to a minimum 12-month vesting period.

 

5



--------------------------------------------------------------------------------

SECTION 8 Stock Options

8.1 The Stock Options awarded under the Plan may be either Incentive Stock
Options or Non-Qualified Stock Options. To the extent that any Stock Option is
either designated as a Non-Qualified Stock Option or does not qualify as an
Incentive Stock Option, it shall constitute a Non-Qualified Stock Option.

8.2 Subject to the following provisions, Stock Options awarded under the Plan
shall be in such form and shall have such terms and conditions as the Committee
may determine:

 

  (1) Option Price. The option price per share of Stock purchasable under a
Stock Option shall be determined by the Committee, but shall not be less than
the Fair Market Value of the Stock on the date of grant of the Stock Option. The
date of grant of any Stock Option shall be the date of Committee approval of the
Stock Option or a prospective date specified by the Committee, and for
prospective Employees shall be no earlier than the first day of employment.

 

  (2) Option Term. The term of each Stock Option shall be fixed by the
Committee, but shall not exceed ten years.

 

  (3) Exercisability. Stock Options shall be exercisable at such time or times
and subject to such terms and conditions as shall be determined by the
Committee. The Committee may waive such exercise provisions or accelerate the
exercisability of the Stock Option at any time in whole or in part.

 

  (4) Method of Exercise. Stock Options may be exercised in whole or in part at
any time during the option period by giving notice of exercise, in such manner
as may be determined by the Company (which may be written or electronic),
specifying the number of whole shares to be purchased, accompanied by payment of
the aggregate option price for such shares. Payment of the option price shall be
made in such manner as the Committee may provide in the award, which may include
(i) cash (including cash equivalents), (ii) delivery (either by actual delivery
of the shares or by providing an affidavit attesting to ownership of the shares)
of shares of Stock already owned by the optionee, (iii) broker-assisted
“cashless exercise” in which the optionee delivers a notice of exercise together
with irrevocable instructions to a broker acceptable to the Company to sell
shares of Stock (or a sufficient portion of such shares) acquired upon exercise
of the Stock Option and remit to the Company a sufficient portion of the sale
proceeds to pay the total option price and any withholding tax obligation
resulting from such exercise, (iv) application of shares subject to the Stock
Option to satisfy the option price, (v) any other manner permitted by law, or
(vi) any combination of the foregoing. Any shares used to pay the option price
shall be valued at their Fair Market Value on the date of exercise.

 

  (5) No Stockholder Rights. An optionee shall have neither rights to dividends
or other rights of a stockholder with respect to shares subject to a Stock
Option until the optionee has duly exercised the Stock Option and a certificate
for such shares has been duly issued (or the optionee has otherwise been duly
recorded as the owner of the shares on the books of the Company).

 

  (6) Surrender Rights. The Committee may provide that options may be
surrendered for cash upon any terms and conditions set by the Committee.

 

  (7) Non-transferability. Unless otherwise provided by the Committee, (i) Stock
Options shall not be transferable by the optionee other than by will or by the
laws of descent and distribution, and (ii) during the optionee’s lifetime, all
Stock Options shall be exercisable only by the optionee or by his or her
guardian or legal representative. The Committee, in its sole discretion, may
permit Stock Options to be transferred to such transferees and on such terms and
conditions as may be determined by the Committee.

 

  (8)

Termination of Employment. Following the termination of an optionee’s employment
or service with the Company or a Subsidiary, the Stock Option shall be
exercisable to the extent determined by the Committee. The Committee may provide
different post-termination exercise provisions with respect to termination of
employment or service for different reasons. The Committee may provide at the
time of grant that, notwithstanding the option term fixed pursuant to Section
8.2(2), a Stock Option that is

 

6



--------------------------------------------------------------------------------

  outstanding on the date of an optionee’s death shall remain outstanding for an
additional period after the date of such death. The Committee shall have
absolute discretion to determine the date and circumstances of any termination
of employment or service.

8.3 Notwithstanding the provisions of Section 8.2, Incentive Stock Options shall
be subject to the following additional restrictions:

 

  (1) No Incentive Stock Option shall have an option price that is less than
100% of the Fair Market Value (as determined for purposes of Section 422 of the
Code) of the Stock on the date of grant of the Incentive Stock Option. The date
of grant of any Incentive Stock Option shall be the date of Committee approval
of the Incentive Stock Option or a prospective date specified by the Committee,
and for prospective employees shall be no earlier than the first day of
employment.

 

  (2) No Incentive Stock Option shall be exercisable more than ten years after
the date such Incentive Stock Option is granted.

 

  (3) No Incentive Stock Option shall be awarded more than ten years after
April 8, 2009, the date of Board approval of the Plan.

 

  (4) No Incentive Stock Option granted to an employee who owns more than 10% of
the total combined voting power of all classes of stock of the Company or any of
its parent or subsidiary corporations, as defined in Section 424 of the Code,
shall (A) have an option price which is less than 110% of the Fair Market Value
of the Stock on the date of grant of the Incentive Stock Option or (B) be
exercisable more than five years after the date such Incentive Stock Option is
granted.

 

  (5) The aggregate Fair Market Value (determined as of the time the Incentive
Stock Option is granted) of the shares with respect to which Incentive Stock
Options (granted under the Plan and any other plans of the Company, its parent
corporation or subsidiary corporations, as defined in Section 424 of the Code)
are exercisable for the first time by an optionee in any calendar year shall not
exceed $100,000.

 

  (6) An optionee’s right to exercise an Incentive Stock Option shall be subject
to the optionee’s agreement to notify the Company of any “disqualifying
disposition” (for purposes of Section 422 of the Code) of the shares acquired
upon such exercise, subject to Section 4.1.

 

  (7) Incentive Stock Options shall not be transferable by the optionee, other
than by will or by the laws of descent and distribution, subject to such
additional limitations as may be imposed by the Committee. During the optionee’s
lifetime, all Incentive Stock Options shall be exercisable only by such
optionee.

The Committee may, with the consent of the optionee, amend an Incentive Stock
Option in a manner that would cause loss of Incentive Stock Option status,
provided the Stock Option as so amended satisfies the requirements of Section
8.2.

8.4 In connection with a merger or consolidation of an entity with the Company
or the acquisition by the Company or a Subsidiary of property or stock of an
entity, the Committee may grant Stock Options in substitution for any options or
other stock awards or stock-based awards granted by such entity or an affiliate
thereof. Such substitute Stock Options may be granted on such terms as the
Committee deems appropriate to prevent dilution or enlargement of the benefits
under the prior award, notwithstanding any limitations on Stock Options
contained in other provisions of this Section 8, but after considering the
provisions of Section 409A of the Code.

SECTION 9 Stock Appreciation Rights (SARs)

A Stock Appreciation Right shall entitle the holder thereof to receive, for each
share as to which the award is granted, payment of an amount, in cash, shares of
Stock, or a combination thereof as determined by the Committee, equal in value
to the excess of the Fair Market Value of a share of Stock on the date of
exercise over

 

7



--------------------------------------------------------------------------------

an amount (the base price) specified by the Committee. Any such award shall be
in such form and shall have such terms and conditions as the Committee may
determine; provided, however, that no SAR shall have a base price below the Fair
Market Value of the Stock on the date of grant or a term longer than ten years.
The award shall specify the number of shares of Stock as to which the SAR is
granted.

SECTION 10 Restricted Stock

Subject to the following provisions, all awards of Restricted Stock shall be in
such form and shall have such terms and conditions as the Committee may
determine:

 

  (1) The Restricted Stock award shall specify the number of shares of
Restricted Stock to be awarded, the price, if any, to be paid by the recipient
of the Restricted Stock and the date or dates on which, or the conditions upon
the satisfaction of which, the Restricted Stock will vest. The grant and/or the
vesting of Restricted Stock may be conditioned upon the completion of a
specified period of service with the Company and/or its Subsidiaries, upon the
attainment of specified Performance Objectives, and/or upon such other criteria
as the Committee may determine.

 

  (2) Stock certificates representing the Restricted Stock awarded shall be
registered in the award holder’s name (or the holder shall be recorded as the
owner of the shares on the books of the Company), but the Committee may direct
that such certificates be held by the Company or its designee on behalf of the
award holder (or that transfer restrictions be placed on the shares). Except as
may be permitted by the Committee, no share of Restricted Stock may be sold,
transferred, assigned, pledged or otherwise encumbered by the award holder until
such share has vested in accordance with the terms of the Restricted Stock
award. At the time Restricted Stock vests, a certificate for such vested shares
shall be delivered to the award holder (or his or her Beneficiary in the event
of death), (or the award holder (or his or her Beneficiary in the event of
death) shall be duly recorded as the owner of the shares on the books of the
Company), in each case free of all restrictions.

 

  (3) The Committee may provide that the award holder shall have the right to
vote and/or receive dividends on Restricted Stock. Unless the Committee provides
otherwise, Stock received as a dividend on, or in connection with a stock split
of, Restricted Stock (or pursuant to adjustment under Section 5.4) shall be
subject to the same restrictions as the Restricted Stock.

 

  (4) Except as may be provided by the Committee, in the event of an award
holder’s termination of employment or service before all of his or her
Restricted Stock has vested, or in the event any conditions to the vesting of
Restricted Stock have not been satisfied prior to any deadline for the
satisfaction of such conditions set forth in the award, the shares of Restricted
Stock which have not vested shall be forfeited, and the Committee may provide
that (i) any purchase price paid by the award holder shall be returned to the
award holder or (ii) a cash payment equal to the Restricted Stock’s Fair Market
Value on the date of forfeiture, if lower, shall be paid to the award holder.

 

  (5) The Committee may waive, in whole or in part, any or all of the conditions
to receipt of, or restrictions with respect to, any or all of the award holder’s
Restricted Stock (except that the Committee may not waive conditions or
restrictions with respect to Performance Awards if such waiver would cause the
award to fail to qualify as “performance-based compensation” within the meaning
of Section 162(m) of the Code).

SECTION 11 Restricted Stock Units (RSUs)

Subject to the following provisions, all awards of Restricted Stock Units shall
be in such form and shall have such terms and conditions as the Committee may
determine:

 

  (1)

The Restricted Stock Unit award shall specify the number of RSUs to be awarded
and the duration of the period (the “Deferral Period”) during which, and the
conditions under which, receipt of the Stock will be deferred. The Committee may
condition the grant or vesting of Restricted Stock Units, or

 

8



--------------------------------------------------------------------------------

  receipt of Stock or cash at the end of the Deferral Period, upon the
completion of a specified period of service with the Company and/or its
Subsidiaries, upon the attainment of specified Performance Objectives, and/or
upon such other criteria as the Committee may determine.

 

  (2) Except as may be provided by the Committee, RSU awards may not be sold,
assigned, transferred, pledged or otherwise encumbered during the Deferral
Period.

 

  (3) At the expiration of the Deferral Period, the award holder (or his or her
Beneficiary in the event of death) shall receive (i) certificates for the number
of shares of Stock equal to the number of shares covered by the RSU award (or
the shares shall be duly recorded as owned by such holder on the books of the
Company), (ii) cash equal to the Fair Market Value of such Stock, or (iii) a
combination of shares and cash, as the Committee may determine.

 

  (4) Except as may be provided by the Committee, in the event of an award
holder’s termination of employment or service before the RSU has vested, his or
her RSU award shall be forfeited.

 

  (5) The Committee may waive, in whole or in part, any or all of the conditions
to receipt of, or restrictions with respect to, Stock or cash under a Restricted
Stock Unit award (except that the Committee may not waive conditions or
restrictions with respect to Performance Awards if such waiver would cause the
award to fail to qualify as “performance-based compensation” within the meaning
of Section 162(m) of the Code). In addition, the Committee shall not accelerate
the payment of an RSU if such acceleration would violate Section 409A of the
Code.

SECTION 12 Other Stock-Based Awards

The Committee may grant Other Stock-Based Awards, which shall consist of any
right that is not an award described in Sections 8, 9, 10 or 11 hereof and that
is denominated or payable in Stock, or valued in whole or in part by reference
to or otherwise based on or related to Stock (including, without limitation,
securities convertible into Stock). The Committee shall determine the terms and
conditions of any such award, subject to any limitations contained in the Plan.

SECTION 13 Cash Awards

13.1 The Committee may grant Cash Awards, which shall entitle the award holder
to receive cash upon the satisfaction of the Performance Objectives and other
terms and conditions set forth in the award. At the time of grant of a Cash
Award, the Committee shall specify the applicable Performance Objectives and the
performance period to which they apply, as well as the amount of the Cash Award
to be paid upon satisfaction of the Performance Objectives (which may be stated
as a range of amounts payable upon attainment of specified levels of
satisfaction of the Performance Objectives). The Committee may determine that a
Cash Award shall be payable upon achievement of any one Performance Objective,
or any one of several Performance Objectives, or that two or more of the
Performance Objectives must be achieved as a condition to payment of a Cash
Award.

13.2 The Committee shall specify at the time of grant of a Cash Award the date
or dates such Cash Award, to the extent earned, shall be payable, and may
require all or a portion of the Cash Award to be deferred and payable only upon
satisfaction of continued employment or other specified conditions. The
Committee may also permit all or a portion of a Cash Award to be deferred at the
award holder’s election, subject to Section 409A of the Code. Deferred portions
of a Cash Award may be credited with interest, deemed invested in Stock, or
deemed invested in such other investments as the Committee may specify.

SECTION 14 Performance Awards

14.1 The Committee shall have the right to designate awards under Section 10,
11, 12 or 13 as Performance Awards, in which case the following provisions shall
apply to such awards (in addition to the provisions under Section 10, 11, 12, or
13, as applicable).

 

9



--------------------------------------------------------------------------------

14.2 The grant or vesting of a Performance Award shall be subject to the
achievement of Performance Objectives established by the Committee based on one
or more of the following criteria, in each case applied to the Company on a
consolidated basis and/or to a Subsidiary, business unit, business segment or
business line, and which the Committee may use as an absolute measure, as a
measure of improvement relative to prior performance, or as a measure of
comparable performance relative to a peer group of companies or published or
special index that the Committee deems appropriate:

 

  (1) Net earnings or net income (before or after taxes); (2) Earnings per
share;

 

  (3) Net sales or revenue growth;

 

  (4) Gross revenues (and/or gross revenue growth) and/or mix of revenues among
the Company’s business activities;

 

  (5) Net operating profit (or reduction in operating loss);

 

  (6) Return measures (including, but not limited to, return on assets, capital,
invested capital, equity, sales, or revenue);

 

  (7) Cash flow (including, but not limited to, operating cash flow, free cash
flow, cash flow return on equity, and cash flow return on investment);

 

  (8) Earnings before or after taxes, interest, depreciation, amortization,
and/or other non-cash items; (9) Gross or operating margins;

 

  (10) Productivity ratios (and/or such ratios as compared to various stock
market indices);

 

  (11) Stock price (including, but not limited to, growth measures and total
shareholder return);

 

  (12) Stock price and market capitalization ratios (including, but not limited
to, price-to-earnings ratio and enterprise multiple)

 

  (13) Expense targets (including, but not limited to, expenses-to-sales
ratios);

 

  (14) Margins;

 

  (15) Operating efficiency; (16) Market share;

 

  (17) Customer satisfaction;

 

  (18) Employee satisfaction or retention;

 

  (19) Development and implementation of employee or executive development
programs (including, but not limited to, succession programs);

 

  (20) Working capital targets;

 

  (21) Economic value added;

 

  (22) Market value added;

 

  (23) Debt to equity ratio;

 

  (24) Strategic business goals relating to acquisitions, divestitures and joint
ventures;

 

  (25) Attaining specified clinical, trial site initiation or patient enrollment
targets;

 

  (26) Filing of the Company’s PMA application to the Food and Drug
Administration;

 

  (27) Obtaining regulatory approvals, including of the company’s PHP System in
the United States or other countries;

 

  (28) Sale of the company;

 

  (29) Consummating a specified equity based capital offering;

 

10



--------------------------------------------------------------------------------

  (30) Reaching specified technology development objectives; and

 

  (31) Reaching specified employment time-points governed by an employment
agreement

The Committee may provide in any Performance Award that any evaluation of
performance may include or exclude any of the following events that occurs
during the performance period: (i) asset write-downs, (ii) litigation or claim
judgments or settlements, (iii) the effect of changes in tax laws, accounting
principles, or other laws or provisions affecting reported results, (iv) any
reorganization and restructuring programs, (v) extraordinary nonrecurring items
as described in Accounting Principles Board Opinion No. 30 and/or in
management’s discussion and analysis of financial condition and results of
operations appearing in the Company’s annual report to stockholders for the
applicable year, (vi) the impact of adjustments to the Company’s deferred tax
asset valuation allowance, (vii) acquisitions or divestitures, and
(viii) foreign exchange gains and losses. To the extent such inclusions or
exclusions affect awards intended to be performance-based within the meaning of
Section 162(m) of the Code, they shall be prescribed in a form that meets the
requirements of Section 162(m).

14.3 The following additional requirements shall apply to Performance Awards:

 

  (1) The Performance Objectives shall be established by the Committee not later
than the earlier of (i) 90 days after the beginning of the applicable
performance period, or (ii) the time 25% of such performance period has elapsed.

 

  (2) The Performance Objectives shall be objective and the achievement of such
Performance Objectives shall be substantially uncertain (within the meaning of
Section 162(m) of the Code) at the time the Performance Objectives are
established.

 

  (3) The amount of the Performance Award payable upon each level of achievement
of the Performance Objectives must be objectively determinable, except that the
Committee shall have the right to reduce (but not increase) the amount payable,
in its sole discretion.

 

  (4) Prior to payment of any Performance Award, the Committee shall certify in
writing, in a manner that satisfies the requirements of Section 162(m) of the
Code, that the Performance Objectives have been satisfied.

SECTION 15 Tax Withholding

Each award holder shall, no later than the date as of which an amount with
respect to an award first becomes includible in such person’s gross income for
applicable tax purposes, pay to the Company, or make arrangements satisfactory
to the Company regarding payment of, any federal, state, local or other taxes of
any kind required by law to be withheld with respect to the award. The
obligations of the Company under the Plan shall be conditional on such payment
or arrangements, and the Company (and, where applicable, any Subsidiaries),
shall, to the extent permitted by law, have the right to deduct the minimum
amount of any required tax withholdings from any payment of any kind otherwise
due to the award holder.

To the extent permitted by the Committee, and subject to such terms and
conditions as the Committee may provide, an award holder may elect to have all
or any portion of any required tax withholding with respect to any awards
hereunder satisfied by having the Company withhold shares of Stock otherwise
deliverable to such person with respect to the award. Alternatively, the
Committee may require that a portion of the shares of Stock or cash otherwise
deliverable be applied to satisfy the minimum withholding tax obligations with
respect to the award. However, unless the Committee determines otherwise, share
withholding for taxes shall not exceed the award holder’s minimum applicable tax
withholding amount.

SECTION 16 Beneficiary of Award Holder

16.1 The Committee may provide the holder with the right to designate any person
or persons as such person’s beneficiary or beneficiaries (both primary and
contingent) to whom payment in respect of one or more

 

11



--------------------------------------------------------------------------------

of the award holder’s awards under this Plan shall be paid in the event of the
award holder’s death. Each beneficiary designation shall become effective only
when filed in writing with the Company during the award holder’s lifetime on a
form provided by the Company. If an award holder is married, his or her
designation of beneficiary or beneficiaries other than his/her spouse or his/her
estate shall not be effective unless the beneficiary designation has been signed
by the spouse and notarized.

16.2 If an award holder is not given the right to designate a beneficiary or
fails to designate a beneficiary in accordance with the provisions of Section
16.1, or if all designated beneficiaries predecease the award holder, payment of
the holder’s awards shall be made to the holder’s estate.

SECTION 17 Amendments and Termination

17.1 No award shall be granted under the Plan after the day preceding the tenth
anniversary of the Stockholder Approval Date, unless the Plan has been
re-approved by the Company’s stockholders prior to such date.

No Performance Award shall be granted after the Company’s annual meeting held in
2014, unless the material terms of the performance goals (within the meaning of
Section 162(m) of the Code) have been re-approved by the Company’s stockholders
within the five years prior to such grant.

17.2 The Board may discontinue the Plan at any time and may amend it from time
to time. No amendment or discontinuation of the Plan shall adversely affect any
award previously granted without the award holder’s written consent. Amendments
may be made without stockholder approval except as required to satisfy
applicable laws or regulations or the requirements of any stock exchange or
market on which the Stock is listed or traded.

17.3 The Committee may amend the terms of any award prospectively or
retroactively, subject to the limitations set forth in Section 4.1(7) hereof.

17.4 Notwithstanding the foregoing provisions of this Section 16, the Committee
shall have the right, in its sole discretion, to amend the Plan and all
outstanding awards without the consent of stockholders or award holders to the
extent the Committee determines such amendment is necessary or appropriate to
comply with Section 409A of the Code.

17.5 Notwithstanding any other provision of the Plan or of any award, in the
event of a change in control event (as defined under Section 409A of the Code)
the Committee shall have the right, in its sole discretion, to terminate the
Plan and all outstanding awards (or, to the extent permitted under Section 409A
of the Code, to terminate all awards subject to Section 409A of the Code) and
distribute amounts payable under such awards immediately prior to or within 12
months after the occurrence of the change in control event.

SECTION 18 Change of Control

18.1 The Committee shall have the authority to determine the extent, if any, to
which outstanding awards will become vested upon a Change of Control. In
addition, to the extent permitted under Section 409A of the Code or with respect
to awards that are not subject to Section 409A of the Code, the Committee shall
have discretion to accelerate the payment date of awards in the event of a
Change of Control.

18.2 A “Change of Control” means the happening of any of the following:

 

  (1)

the acquisition by any person or group deemed a person under Sections 3(a)(9)
and 13(d)(3) of the Exchange Act (other than the Company and its Subsidiaries as
determined immediately prior to that date and/or any of its or their employee
benefit plans) of beneficial ownership, directly or indirectly

 

12



--------------------------------------------------------------------------------

  (with beneficial ownership determined as provided in Rule 13d-3, or any
successor rule, under the Exchange Act) of securities of the Company
representing more than 50% of the total combined voting power of all classes of
stock of the Company having the right under ordinary circumstances to vote at an
election of the Board;

 

  (2) the date on which a majority of the members of the Board shall consist of
persons other than Current Directors (which term shall mean any member of the
Board on the date of adoption of the Plan and any member of the Board whose
nomination or election has been approved by a majority of the Current Directors
then on the Board);

 

  (3) consummation of a merger or consolidation of the Company with another
corporation where (x) the stockholders of the Company immediately prior to the
merger or consolidation would not beneficially own, immediately after the merger
or consolidation, shares entitling such stockholders to a majority of all votes
(without consideration of the rights of any class of stock to elect directors by
a separate class vote) to which all stockholders of the corporation issuing cash
or securities in the merger or consolidation would be entitled in the election
of directors in the same proportions as their ownership, immediately prior to
such merger or consolidation, of voting securities of the Company, or (y) where
the members of the Company’s board of directors, immediately prior to the merger
or consolidation, would not, immediately after the merger or consolidation,
constitute a majority of the board of directors of the corporation issuing cash
or securities in the merger or consolidation;

 

  (4) the sale or other disposition of all or substantially all of the assets of
the Company; or

 

  (5) the date of approval by the stockholders of the Company of the liquidation
of the Company.

SECTION 19 Section 409A

19.1 All awards granted under the Plan are intended to be exempt from the
requirements of Section

409A or, if not exempt, to satisfy the requirements of Section 409A, and the
provisions of the Plan and of any award granted under the Plan shall be
construed in a manner consistent therewith.

19.2 For purposes of Section 409A of the Code, the “specified employees” of the
Company shall be determined in such manner as may be specified by resolution of
the Committee in accordance with Section 409A of the Code.

19.3 Notwithstanding any provision of the Plan or any award to the contrary, any
amounts payable under the Plan on account of termination of employment to an
award holder who is a “specified employee” within the meaning of Section 409A
which constitute “deferred compensation” within the meaning of Section 409A and
which are otherwise scheduled to be paid during the first six months following
the award holder’s termination of employment (other than any payments that are
permitted under Section 409A to be paid within six months following termination
of employment of a specified employee) shall be suspended until the six-month
anniversary of the award holder’s termination of employment (or until the award
holder’s death, if earlier), at which time all payments that were suspended
shall be paid to the award holder in a lump sum.

19.4 A termination of employment shall not be deemed to have occurred for
purposes of any award under this Plan providing for the payment of any amounts
upon or following a termination of employment unless such termination is also a
“separation from service” within the meaning of Section 409A.

SECTION 20 General Provisions

20.1 Each award under the Plan shall be subject to the requirement that, if at
any time the Committee shall determine that (i) the listing, registration or
qualification of the Stock subject or related thereto upon any securities
exchange or market or under any state or federal law, or (ii) the consent or
approval of any government regulatory body or (iii) an agreement by the
recipient of an award with respect to the disposition of Stock, is necessary or
desirable in order to satisfy any legal requirements, or the issuance, sale or
delivery of any shares of

 

13



--------------------------------------------------------------------------------

Stock is or may in the circumstances be unlawful under the laws or regulations
of any applicable jurisdiction, the right to exercise such Stock Option or SAR
shall be suspended, such award shall not be granted, and/or the shares subject
to such award will not be issued, sold or delivered, in whole or in part, unless
such listing, registration, qualification, consent, approval or agreement shall
have been effected or obtained free of any conditions not acceptable to the
Committee, and the Committee determines that the issuance, sale or delivery of
the shares is lawful. The application of this Section shall not extend the term
of any Stock Option or other award. The Company shall have no obligation to
effect any registration or qualification of the Stock under federal or state
laws or to compensate the award holder for any loss caused by the implementation
of this Section 19.1.

20.2 Nothing set forth in this Plan shall prevent the Board from adopting other
or additional compensation arrangements, including arrangements providing for
the issuance of Stock. Nothing in the Plan nor any award hereunder shall confer
upon any award holder any right to continued employment or service with the
Company or a Subsidiary, or interfere in any way with the right of any such
company to terminate such employment or service.

20.3 Determinations by the Committee under the Plan relating to the form,
amount, and terms and conditions of awards need not be uniform, and may be made
selectively among persons who receive or are eligible to receive awards under
the Plan, whether or not such persons are similarly situated.

20.4 No member of the Board or the Committee, nor any officer or employee of the
Company acting on behalf of the Board or the Committee, shall be personally
liable for any action, determination or interpretation taken or made with
respect to the Plan or any award hereunder, and all members of the Board or the
Committee and all officers or employees of the Company or any Subsidiary acting
on their behalf shall, to the extent permitted by law, be fully indemnified and
protected by the Company in respect of any such action, determination or
interpretation.

20.5 Although the Company may endeavor to qualify an award for favorable tax
treatment (e.g. incentive stock options under Section 422 of the Code) or to
avoid adverse tax treatment (e.g. under Section 409A of the Code), the Company
makes no representation that the desired tax treatment will be available and
expressly disclaims any liability for the failure to maintain favorable or avoid
unfavorable tax treatment.

20.6 Neither the Plan nor any award shall create or be construed to create a
trust or separate fund of any kind or a fiduciary relationship between the
Company or Subsidiary and an award holder, and no award holder will, by
participation in the Plan, acquire any right in any specific Company property,
including any property the Company may set aside in connection with the Plan. To
the extent that any award holder acquires a right to receive payments from the
Company or any Subsidiary pursuant to an award, such right shall not be greater
than the right of an unsecured general creditor.

20.7 All provisions under the Plan calling for the delivery of Stock
certificates may be satisfied by recording the respective person as the owner of
the shares on the books of the Company, if permitted by applicable law.

20.8 The Plan and all awards hereunder shall be governed by the laws of the
State of Delaware without giving effect to conflict of laws principles. Any
dispute arising out of any award granted under the Plan may be resolved in any
state or federal court located within New York County, New York State, U.S.A.
Any award granted under the Plan is granted on condition that the award holder
accepts such venue and submits to the personal jurisdiction of any such court.
Similarly, the Company accepts such venue and submits to such jurisdiction.

20.9 This Plan first became effective upon approval by the Company’s
stockholders at the 2009 annual meeting of stockholders of the Company.

 

14